Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tommie Raymond Thomas appeals the district court’s text order denying his motion to alter the order transferring jurisdiction to the Northern District of Texas, pursuant to 18 U.S.C. § 3605 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm. United States v. Thomas, No. 3:03-cr-00173-GCM-1 (W.D.N.C. May 7, 2015). *275We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.